Citation Nr: 1448059	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-00 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to November 1976, and May 1980 to April 1981. 

This case comes before the Board of Veterans' Appeal (Board) on appeal of a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the benefit on appeal.

The Veteran was scheduled for a videoconference hearing in August 2011, but she failed to appear.  She did not request that the hearing be rescheduled; therefore, her hearing request was deemed withdrawn at that time.  

In August 2014, the Reno RO sent the Veteran a notice regarding her request for a Travel Board hearing.  It appears that this notice was sent to the Veteran in error as at no time between the August 2011 scheduled videoconference to the present has the Veteran or her representative requested a hearing before a Veterans Law Judge.  As such, the previous determination that the Veteran's hearing request had been withdrawn stands, and the Veteran has been afforded the proper due process in this matter.  

The claim was remanded in February 2014 for further development, and has since been returned to the Board for adjudication.  


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for major depressive disorder, rated 50 percent; low back strain, rated as 20 percent; hiatal hernia, rated as 10 percent; and right knee disability, rated 10 percent; she also is in receipt of a total disability rating based on individual unemployability (TDIU).

2.  The evidence of record does not support the conclusion that the Veteran has a service-connected disability rated as total and an additional service-connected disability or disabilities independently ratable at 60 percent or more or that the Veteran is permanently housebound by reason of her service-connected disabilities, or render her unable to care for her daily needs without requiring the regular aid and attendance of another person.  


CONCLUSION OF LAW

The criteria for an award of SMC based on the need for regular aid and attendance or housebound status are not met.  38 U.S.C.A. §§ 1114(s), 5101, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. § 3.350 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in June 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The June 2009 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of her claim.  These arguments have referenced the applicable law and regulations necessary for a grant of SMC.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for her to prevail on her claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran was most recently provided a VA aid and attendance examination in October 2008, a general medical examination in August 2009, and a psychiatric examination in August 2009.  The examiners considered the Veteran's complaints and conducted physical examinations.  The October 2008 aid and attendance examiner noted that the Veteran is able to minimally travel, but requires the assistance of another for getting in and out of the car.  The examiner also noted that she is able to attend to most activities of daily living and is not confined to the bed.  The August 2009 general medical examiner concluded that the Veteran's service-connected physical disabilities rendered her unemployable, but did not find that the Veteran requires the aid and attendance of another or is housebound due to her service-connected disabilities for VA purposes.  The August 2009 psychiatric examiner determined that the Veteran's depression rendered her unemployable, but there was no finding that she required the aid and attendance of another or is housebound due to her service-connected depression.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for SMC.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the association of the outstanding VA treatment records dated since December 2010; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its February 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

SMC is payable to a Veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2014).

Determination of this need is subject to the criteria of 3.352.  Under 38 C.F.R. § 3.352, the factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress, or to keep herself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2014).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that she is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224.  "Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a) (2014).

To establish entitlement to SMC based on housebound status under 38 U.S.C.A. § 1114(s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i).

Factual Background and Analysis

In a July 2008 VA treatment note, the treating professional indicated that she filled out the Veteran's aid and attendance form.  The Veteran reported requiring assistance getting in and out of the bathtub, and needs assistance with meal preparation and housework.  She is unable to lift or go shopping.  

The Veteran's claim for aid and attendance was received in October 2008.  The VA physician indicated that the Veteran suffers from low back and right knee pain and uses a cane or crutch.  She is able to walk unaided and can feed herself.  The Veteran requires assistance in bathing and tending to other hygiene needs.  She is unable to care for the needs of nature and as a result had rails installed in her bathroom.  She is able to sit up, is not confined to bed, and is able to travel.  She cannot leave home without assistance as she needs help getting in and out of the car and due to a history of fainting, she cannot drive.  The physician indicated that the Veteran does not require nursing home care, and opined that the Veteran is not able to stand long enough to prepare meals, do laundry, vacuum, or any other household chores.  

The Veteran is in receipt of service connection for major depressive disorder, rated 50 percent; low back strain, rated as 20 percent; hiatal hernia, rated as 10 percent; and right knee disability, rated 10 percent.  Her combined rating is 70 percent.  She is also in receipt of TDIU, effective February 16, 2007.  

In the present case, there is no dispute as to the fact that the Veteran is not in receipt of service connection for a disability rated as 100 percent disabling.  TDIU can be considered a total disability rating for purposes of housebound benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  However, the Veteran does not have a second disability rating evaluated as 60 percent or more disabling that is separate and distinct from the service-connected disabilities that were the basis for the grant of TDIU.  Therefore, to the extent that the Veteran contends that her service-connected disabilities render her housebound, inasmuch as she does not meet the first legal criterion for housebound status, her claim for SMC at a housebound rate must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in a case where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law).  Moreover, the competent evidence of record does not demonstrate that the Veteran is permanently housebound as a result of her service-connected disabilities.  Consequently, the criteria for SMC based on housebound status are not met.

In a November 2008 statement from the Veteran's husband, he indicated that she is unable to work due to her service-connected disabilities.  She experiences extreme depression and is unmotivated.  She stays in bed "too much" because of extreme pain, and is only able to stand for an hour before she has to sit or lay down.  

In August 2009, the Veteran underwent a general medical examination, which showed current right knee and low back disabilities with bilateral leg pain.  During incapacitating episodes of the spine, she is unable to walk for more than a few yards.  The examiner opined that the Veteran's inability to bear weight, use of a walker and wheelchair, and frequent need for morphine renders her unemployable for sedentary or manual labor.  The examiner, however, did not find that the Veteran requires the aid and attendance of another or is housebound due to her service-connected disabilities for VA purposes.  

During the psychiatric evaluation dated in August 2009, the examiner opined that the Veteran is not employable due to her depression symptoms.  The examiner noted that the Veteran had poor energy, psychomotor retardation, difficulty making decision, irritability and tearfulness, poor concentration, and poor motivation.  The examiner did not indicate that the Veteran was housebound or in need of the aid and attendance of another due to her psychiatric symptoms.  

A review of the Veteran's VA treatment records show treatment for complaints of significant back pain and right knee pain.  In a February 2010 treatment note, the treating professional indicated that she is unemployable due to her physical and mental disabilities.  In a March 2010 treatment note, the Veteran reported not doing anything at her home due to low energy and motivation.  She said that she is more active outside of the house, but continues to struggle with her pain syndrome.  

In a June 2013 VA treatment note, the Veteran reported being able to cook, work on the computer, and perform some activities for short periods of time.  It was also noted that she requires some assistance with ambulation as her husband helps her arise from the chair.  During a February 2014 pain consult, the treating professional indicated that due to the Veteran's physical disabilities she is disabled and her activities of daily living are moderately limited.  

The Board notes that the evidence of record does not show that the Veteran's service-connected disabilities have caused the anatomical loss or loss of use of both feet or one hand and one foot, and she is not blind in both eyes.  Consequently, the Veteran can only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) by showing her service-connected disabilities cause her to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352(a) (2014).

Moreover, the preponderance of the medical evidence does not reflect that the Veteran's service-connected disabilities have rendered her unable to dress or undress herself, to keep herself ordinarily clean and presentable, to feed herself, to attend to the wants of nature (with bathroom rails in place), or that her service-connected disabilities require the need of adjustment of any special prosthetic or orthopedic appliance or result in other incapacity that requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment.  The evidence also does not reflect that the Veteran has a condition which, through its essential character, actually requires that she remain in bed.  Hence, the Board finds that the evidence reflects that the Veteran's service-connected disabilities do not cause her to be permanently bedridden or so helpless as to be in need of regular aid and attendance.  Consequently, the criteria for SMC based on the need for the regular aid and attendance of another person are not met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

The Board acknowledges the Veteran's statements and those of her husband that her service-connected disabilities render her housebound and/or require the aid and attendance of another.  With respect to these contentions, the Board acknowledges that the Veteran and her husband can attest to factual matters of which they have first-hand knowledge, such as ongoing physical problems and symptoms, and their assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In this case, however, given the complex nature of the Veteran's service-connected disabilities and any relationship to causing her to require the aid and attendance of another or being housebound, the Board affords far greater weight to the conclusions of the medical professionals of record.  In essence, although the Board recognizes that lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), given the above individuals' lack of demonstrated medical expertise and the complexity of concluding that the Veteran's service-connected disabilities cause her to be housebound or require the aid and attendance of another for SMC purposes, the Board concludes that the statements from the Veteran and her husband regarding any such conclusions are not competent evidence and are significantly outweighed by the medical evidence of record (including the VA examinations of record) showing that although the Veteran has physical impairments, she does not required the aid and attendance of another, nor is she housebound.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Under these circumstances, the Board finds that the claim for SMC based on the need for aid and attendance or housebound status must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent, probative evidence simply does not support the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to SMC based on the need for regular aid and attendance or housebound status is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


